TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00725-CV



                                  Juan Enriquez, Appellant

                                               v.

                       The Honorable Rhonda Hurley et al., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-06-001219, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Juan Enriquez has filed an unopposed motion to dismiss this appeal,

asserting that it is a duplicate of his appeal in case number 03-10-00017-CV. We grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: May 27, 2010